DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note

Please disregard the Interview Summary mailed 12/20/2022. It was sent to the Applicant in error and has no bearing on the prosecution of the instant application.

Response to Arguments

Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.
Applicant’s amendment to the claims has not remedied the 35 USC §112(b) rejection of claims 1, 6, 11, and 16. The original rejection was based on the definition of the term “new”. The claims and the specification do not define the term “new”. As indicated in the Non-Final Action of 8/25/2022, it is not clear if the security capability is new to the wireless terminal, new to the core network, new to both the wireless terminal and the core network, or some other meaning (e.g., changing to a different capability that requires a renegotiation). The Examiner interprets the limitation as the wireless terminal provides the core network with security capabilities of the wireless terminal and the core network determines if those security capabilities are supported by the core network. Therefore, the rejection is maintained.
As to Applicant’s argument that, “Kim does not disclose the first message further indicates that the UE supports a new security capability. Additionally, Kim does not disclose that the second message further indicates security capabilities determined to be supported in the network and further indicates that such new capability is also supported by the network. Furthermore, the security capabilities determined to be supported in the UE are based on the configuration of the indication and/or control of security provisioned by the MNO rather than based on the network determined security information. Moreover, Kim does not disclose activating such new security capability in the network” (Remarks, p. 9), the Examiner respectfully disagrees. As noted above and in the Non-Final Rejection of 8/25/2022 (pp.2-3), the Applicant has not defined the term “new” in regards to the security capabilities. The first message contains the preferred security capabilities of the UE (Kim, [0306]). The user equipment may be provisioned by the MNO (Kim, [0300]). The user is also capable of selecting the security preferred by the user (Kim, [0302]). In either case, the limitations are silent as to the origin of the security capabilities of the UE. The network determines security information supported by the network based on the security capabilities sent by the UE in the first message and sends a second message to the UE indicating support for the UE’s security preference. The UE responds in a third message indicating either acceptance of the negotiation or another attempt at negotiation with another security capability which activates the agreed upon security capability. The activation of the security capability is inherent. Once the UE accepts the negotiation, the connection with the network is made and the security capability is employed during the connection.

Response to Amendment

Claims 21-25 have been cancelled.
Claims 1-4, 6-9, 11-14, and 16-20 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As to claims 1, 6, 11, and 16, it is not clear from the claim language or the specification what is intended by the limitation, “new security capability” (claim 1, l. 5) and similarly in the other independent claims. “New” is a relative term that does not provide any specific time or timeframe or viewpoint that could be ascertained by one of ordinary skill. For example, does the “new security capability” mean a just released security capability, a security capability that the wireless terminal or the core network has not used before, or does “new” mean that the “new security capability” is a security capability of a certain age? The term “new” has so many interpretations that it renders the term meaningless. The Examiner interprets the limitation as the wireless terminal provides the core network with preferred security capabilities and the core network responds with the supported security capabilities within a context of connection negotiation.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2018/0083972 to Kim.

As to claims 1, 6, 11, and 16, Kim teaches:
a.	Receiving a first message from a wireless terminal (WT), the first message including an indication that the WT supports a new security capability (sending an attach request including security capabilities of the User Equipment (UE)) (Kim, [0306]).
b.	Sending a second message to the WT, the second message including an indication of security capabilities determined to be supported in the core network (CN) node in response to the received first message, wherein the second message further indicates that the new security capability is also supported by the CN node (network sends determined security information supported by the network node) (Kim, [0309]).
c.	Receiving a third message from the WT, the third message including an indication of security capabilities determined to be supported in the WT based on the sent CN determined security capabilities (UE responds to the security information received from the network) (Kim, [0311]).
d.	Activating the new security capability in the CN node in response to the received third message (if negotiations are successful, the UE joins the network) (Kim, [0312]).
Kim does not explicitly recite a step of activating a negotiated security capability. However, it is inherent that the CN node of activates the agreed upon security arrangements upon acceptance by the WT, otherwise the connection would not be functional.

	As to claims 2, 7, 12, and 17, Kim as modified teaches:	
	a.	Determining that the received new security capability is supported by the CN node (UE and the network negotiate compatible security capabilities) (Kim, [0303-0311]).
	b.	Activating of the WT determined security capabilities, including the new security capability, in the CN node in response to the received third message (if negotiations are successful, the UE joins the network) (Kim, [0312]).
	c.	The second message comprises a parameter indicating that the new security capability is supported by the CN node (Kim, [0312-0316]).

As to claims 3, 8, 13, and 18, Kim as modified teaches the second message comprises a flag indicating support of the new security capability (Kim, [0309, 0312-0316]).

As to claims 4, 9, 14, and 19, Kim as modified teaches the first message is an initial attach message (Kim, [0306]), the second message is a Non-Access Stratum, NAS, security mode command message (Kim, [0160 and 0309], and the third message is a NAS security mode complete message (Kim, [0168 and 0311]).

As to claims 5, 10, 15, and 20, Kim as modified teaches the indication in the first message is signaled by a spare bit in a security capability information element, IE (indicating the preferred security capabilities) (Kim, [0307-0309]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM S POWERS/Primary Examiner, Art Unit 2419